—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 5, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
During jury selection, the prosecutor exercised peremptory challenges to strike two black panelists. The defense counsel raised a challenge under Batson v Kentucky (476 US 79), and the court directed the prosecutor to provide a race-neutral explanation for the peremptory challenges. The prosecutor failed to satisfy the People’s burden of overcoming the presumption of discrimination found by the court (see also, People v Blunt, 176 AD2d 741; People v Suarez, 176 AD2d 210). Indeed, the prosecutor merely claimed that as a black individual she was very sensitive to the issue of racial discrimination. The prosecutor’s testimony "amounted to little more than a denial of discriminatory purpose and a general assertion of good faith” (People v Bozella, 161 AD2d 775, 776). Miller, J. P., O’Brien, Santucci and Florio, JJ., concur.